Citation Nr: 1628809	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to herbicide exposure.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to August 1989.

This matter comes before the Board of Veteran's Appeals ("BVA" or "Board") on appeal from a March 2009 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia, which denied claims of  entitlement to service connection for type II, diabetes mellitus and hypertension.  The Veteran appealed that decision to the Board.  

In a September 2015 decision, the Board found that the Veteran was exposed to herbicides during service in the Republic of Vietnam; and granted service connection for diabetes mellitus.  The issue of entitlement to service connection for hypertension was remanded for further development.  The appeal has been returned to the Board for additional review.   

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran has a current diagnosis of hypertension. 

2.  By letter dated in	October 2015 and in telephone calls, VA informed the Veteran that he was being scheduled for a VA examination.  

3.  Without good cause, the Veteran failed to report for VA examinations scheduled for him in October 2015 and December 2015.    

4.  The preponderance of the evidence is against finding that the Veteran's hypertension developed in service or within one year after discharge from service, nor does the evidence show that the Veteran's hypertension is linked to or otherwise a result of the Veteran's exposure to herbicides in service.  
CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   In this case, a letter sent to the Veteran in June 2008 satisfied the VCAA's notice requirements.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records ("STRs") and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, service personnel records, post-service VA treatment records and private treatment records have been added to the record.  The Veteran's VBMS and Virtual VA records have been reviewed.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA attempted to schedule the Veteran for a medical examination in connection with his hypertension claim on two (2) separate occasions.  See Compensation and Pension Exam Inquiries; October 2015 letter from the VAMC to the Veteran; November 2015 Report of General Information sheet; emails dated in December 2015 and February 2016.  A letter from the VA dated in October 2015 was mailed to the Veteran and informed him that VA was trying to schedule an examination for him.  See October 2015 letter from VAMC.  The letter notified the Veteran that VA had attempted to contact him on several occasions and had left him a message.  Id.  The Veteran was asked to contact VA within ten (10) days of the letter; otherwise, his examination request would be cancelled.  Id.  An examination was scheduled for late-November 2015, and the Veteran failed to RSVP.  See October 2015 Compensation and Pension Exam Inquiry.  The examination request was then cancelled.  Subsequently, a new request for a VA examination was submitted in December 2015; and was scheduled in January 2016 in connection with the Veteran's hypertension claim.  Notice was provided to the Veteran, but he failed again to report.  Thus, evidence which was expected from these examinations could not be obtained.  See also February 2016 email correspondence, indicating that every effort to communicate with the Veteran was made.  

If a veteran fails to report for a VA examination, the Board will rate the veteran's disability according to the evidence of record. 38 C.F.R. § 3.655(b).  The Veteran failed to appear for two (2) VA examinations scheduled in relationship to his claim.  The Board must decide the Veteran's claim on the basis of the existing record.  38 C.F.R. § 3.655.  The Board's remand request has been completed to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  Thus, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  No further action needs to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159. 

Service connection for hypertension

In a telephone call to VA in June 2008, the Veteran stated that he would like to file a claim for hypertension due to Agent Orange exposure.  See June 2008 Report of Contact.  In its March 2009 rating decision, the RO denied service connection for hypertension.  The Veteran has appealed.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including hypertension, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

In this case, the Veteran is presumed to have been exposed to herbicides such as Agent Orange.  See September 2015 BVA decision; 38 C.F.R. § 3.307(a)(6). Although hypertension is not among the diseases for which service connection due to herbicide exposure can be presumed, entitlement to service connection on a direct basis must still be considered. See 38 C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1043-44  (Fed. Cir. 1994).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).
 
When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Post-service VA medical records in the claims file reveal that the Veteran has a current diagnosis of hypertension.  See, e.g., VA treatment records dated in June 2008 (the Veteran's active problems included hypertension); August 2010 (The Veteran has a history of high blood pressure/vascular hypertension); October 2010, September 2012 (Veteran noted to have essential hypertension under "Active problems").  

VA regulations on evaluating hypertension are significant for noting that "the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  The Veteran's service medical records reveal that the Veteran had blood pressure readings that were normal for VA purposes.  See, e.g., service medical records dated in November 1964 (BP of 122/70), October 1970 (BP of 126/80) , July 1974 (BP of 122/80), August 1986 (BP of 118/76), October 1986 (BP of 126/80), April 1988 (BP of 120/88) and March 1989 (BP of 24/70)(120/76).  At the time of his separation from service in January 1989, the Veteran's blood pressure was reported to be 124/84.  See January 1989 report of medical examination.  However, a review of the Veteran's service medical records also reveal that there were instances in service that the Veteran's blood pressure was elevated for VA purposes.  See, e.g., service medical records dated in March 1982 (BP of 140/90) and June 1988 (BP of 152/94).  Given the foregoing, the Board remanded the Veteran's hypertension claim to the RO for a VA medical examination and opinion.  See September 2015 BVA decision.  Such an opinion was needed because even though the claims file contains post service medical records dated from 2002 to 2014 that reflect a diagnosis of and treatment for hypertension, none of the Veteran's treating clinicians have related the Veteran's hypertension to service.  The first medical records contained in the claims file that indicate that the Veteran was being treated for hypertension are dated in 2002.  See VA medical records; 38 C.F.R. § 4.104, Diagnostic Code 7101.  

In light of the foregoing, the Veteran was scheduled for a VA examination on two (2) separate occasions.  In this regard, he was given the opportunity in October 2015 and January 2016 to obtain a medical nexus opinion concerning the contended etiological link between his hypertension and active service, to include his exposure to herbicides in service.  However, he failed to report for the VA examinations that were scheduled in relationship to this claim.  See 38 C.F.R. § 3.655.  Thus, there is no competent medical evidence or opinion that the Veteran's diagnosed hypertension is related to the Veteran's military service or his exposure to herbicides during service; and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for hypertension. 

In this regard, the Board notes that the Veteran has contended on his own behalf that his diagnosed hypertension is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that the question regarding the relationship between the Veteran's current hypertension and elevated blood pressure readings and exposure to herbicides in service is complex in nature.  Id.  Therefore, as the Veteran has only provided his own statements regarding causation, the Board finds that the Veteran's statements are of little probative value as he is not competent to opine on such a complex medical question.  

In summary, the preponderance of the evidence is against a finding that the Veteran's hypertension had onset during service or within one year of separation from service, or continuity of symptomatology, and no competent evidence of record that the Veteran's hypertension is related to his service or his exposure to herbicides during service.  

Accordingly, as the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, the claim must be denied. 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)










ORDER

Service connection for hypertension, claimed as due to herbicide exposure, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


